[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                 No. 05-12787                   FEBRUARY 23, 2006
                             Non-Argument Calendar               THOMAS K. KAHN
                                                                     CLERK
                           ________________________

                      D. C. Docket No. 05-00770-CV-TWT-1

MICHAEL BERNARD WRIGHT,

                                                           Plaintiff-Appellant,

                                       versus

CHAIRMAN MILTON E. NIX, JR.,
Georgia State Board of Pardons and Paroles,
                                                           Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________



                                 (February 23, 2006)


Before TJOFLAT, ANDERSON and BIRCH, Circuit Judges.

PER CURIAM:

      In this case, the district court dismissed the plaintiff’s complaint under 28
U.S.C. § 1915A for failure to state a claim for relief under 42 U.S.C. § 1983.

Plaintiff is a Georgia prison inmate. His complaint concerns his eligibility for

parole and the Board’s refusal to release him on parole. He seeks $650,000 in

compensatory and punitive damages.

      In its dispositive order of May 5, 2005, record vol. 1 at tab 3, the district

court analyzed the plaintiff’s claim and found it meritless as a matter of law. The

plaintiff now appeals, challenging the court’s decision. We find no error in the

court’s analysis of his claim or in its application of the law thereto.

      AFFIRMED.




                                            2